DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered. 

Response to Amendments and Arguments
Regarding claim for the benefit of a prior-filed provisional application (62/231,015), applicant stated (Remarks, page 7) that the provisional application supports the recited claim limitations. Since the provisional application has similar drawings (Fig. 1-3) as that of the non-provisional application (Fig. 2-4), the examiner agrees with the applicant that the provisional application provides an adequate support for the instant claims.   

Regarding the rejection under 35 U.S.C. §112(a), applicant presented amendment and argument (Remarks, pages 7-9). After an interview (see attached interview summary), Mr. Petkovsek sent a proposed amendment to resolve remaining issues and authorized the examiner to enter the proposed amendment. The rejection under §112(a) has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven J. Petkovsek (Reg. 80,797) on 07/08/2022. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:
 
1. – 19.	(Canceled)

 (Currently Amended) A data processing system for processing a speech signal, the data processing system comprising:
an interface configured to receive a speech signal; and
at least one processor configured to execute a predictor algorithm of a predictor module, the predictor module comprising logic for processing the speech signal received from the interface, wherein at least one processor is configured to perform operations comprising:
measuring at least one signal characteristic of the speech signal to generate feature data, the at least one signal characteristic comprising a signal frequency, a signal spectrum, or a combination of the signal frequency and the signal spectrum;
selecting a predictor module for analyzing the feature data based on a confidence value associated with the feature data, the predictor module comprising one or more predictor algorithms being trained to process the feature data differently than predictor algorithms of one or more other available predictor modules, the predictor module being configured, based on data derived from statistical ensembles, for processing features represented in the feature data associated with the confidence value;
executing a predictor algorithm of the predictor module, the predictor algorithm receiving algorithm configured to generate a prediction value for a profile parameter that describes a speaker represented in the speech signal; and
based on the prediction value for the profile parameter, generating a forensic profile of the speaker that includes the profile parameter, the forensic profile configured for providing a representation of the speaker based on profile parameters included in the forensic profile.

(Currently Amended) The data processing system of claim 20, wherein the predictor module is one of a plurality of predictor modules, and wherein each of the predictor modules comprises at least one unique predictor algorithm 

(Currently Amended) The data processing system of claim 21, wherein each unique predictor algorithm is trained using training data that is different to other training data for training other unique predictor algorithms algorithm corresponds to the one or more profile parameters uniquely associated with the predictor module that comprises that predictor algorithm.

(Previously presented) The data processing system of claim 21, wherein at least two of the plurality of predictor modules are configured to exchange data with one another to generate correlated outputs. 

(Previously presented) The data processing system of claim 21, wherein at least two profile parameters are generated in parallel.

(Currently Amended) The data processing system of claim 20, wherein the predictor module comprises at least one machine learning sub-module, the at least one machine learning sub-module including a probability-based algorithm algorithm algorithm 

(Previously presented) The data processing system of claim 20, wherein the feature data comprises at least one of Mel-frequency, cepstral coefficients, power-normalized cepstral coefficients, modulation features, glottal features, or a combination thereof.

(Previously presented)  The data processing system of claim 20, wherein the at least one signal characteristic comprises one of a phoneme enunciation signal signature, a speech cadence signal signature, a fundamental frequency, a voice onset time, long-term average spectra, a format frequency, a format trajectory, long-term format distributions (LTF), format frequency dispersion, a vowel format frequency, a high-range spectral energy, an output-cost ratio, spectra of nasal phonemes, prosody, vocal range, signal to noise ratio (SNR), temporal resolution, and a resonance level.

(Previously presented) The data processing system of claim 20, wherein the profile parameter of the speaker comprises a physical parameter representing a height of the speaker, a weight of the speaker, a body-shape of the speaker, or a facial structure of the speaker.
	
(Previously presented) The data processing system of claim 20, wherein the profile parameter of the speaker includes a physiological parameter of the speaker representing a presence or absence of medications being taken by the speaker. 

(Previously presented) The data processing system of claim 20, wherein the profile parameter of the speaker includes a medical parameter of the speaker representing a presence or absence of a disease in the speaker, a state of physical health of the speaker, a state of metal health of the speaker, presence of an intoxicating substance in the speaker, or the presence of a disability of the speaker.

(Previously presented) The data processing system of claim 20, wherein the profile parameter of the speaker includes a socio-personal parameter representing a behavioral aggression of the speaker, a level of education of the speaker, a race of the speaker, a geographical origin of the speaker, or an income of the speaker.

(Previously presented) The data processing system of claim 20, wherein the profile parameter of the speaker includes an environmental parameter of the speaker including a location of the speaker when the speech signal is recorded or a presence of an object in the environment of the speaker.

33. (Currently Amended) The data processing system of claim 20, wherein executing the predictor algorithm comprises:
selecting, based on the feature data, a first prediction algorithm;
executing, the first prediction algorithm on additional feature data processed in accordance with a second prediction algorithm, wherein the additional feature data represents two or more features having a predetermined correlation or a predetermined dependency between the two or more features; and
generating, based on executing the first prediction algorithm, the prediction value for the profile parameter that describes the speaker represented in the speech signal.

34. (Currently Amended) The data processing system of claim 20, wherein the prediction value generated by the predictor algorithm is included in an input to second predictor algorithm, and wherein the predictor algorithm is pipelined with the second predictor algorithm.

35. (Currently Amended) The data processing system of claim 20, wherein the operations further comprise:
segmenting the speech signal into a plurality of segments; 
for each segment, 
generating a feature vector comprising data indicative of one or more features of the portion of the speech signal represented by that segment; 
determining confidence values for the one or more features of the feature vector; and
comparing the confidence values for the one or more features to respective threshold values; and
executing the predictor algorithm for segments comprising one or more features having confidence values satisfying the respective threshold values.


Allowable Subject Matter
Claims 20-35 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659